BRETT, Presiding Judge
(dissents).
I respectfully dissent to this decision. Notwithstanding the failure to file a formal “Motion to Withdraw Plea of Guilty” the defendant did file a motion for new trial which set forth the objections to the trial court’s action. The record is before this Court with briefs submitted by both parties. Therefore, I believe this Court should consider this appeal. I would direct that the order of the trial court be vacated and defendant be placed in his former position on a deferred sentence, because of an abuse of discretion by the trial court.